Plaintiff reviews by writ of error an order dismissing the case as to the defendants Jacobson and Sempliner, for the reason that at the time this suit was begun there was pending in the circuit court for the county of Kent an action brought by plaintiff against these defendants in which the same charges of fraud are alleged as are set up in the declaration herein.
The declarations in both of these cases are similar in all material respects, except the name of the plaintiff, *Page 301 
to those considered in Chapple v. National Hardwood Co., ante, 296. The opinion in that case is decisive of this.
The judgment is affirmed, with costs to appellees.
BIRD, C.J., and SNOW, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred. STEERE, J., did not sit.